Title: To Alexander Hamilton from James McHenry, 27 June 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War Department27th June. 1799

I enclose a copy of a Letter to me, from John King, the Contractor for District No. 2 including the Counties of Essex, and Morris, in the State of New Jersey, relative to an order issued by you, on the 15th. instant, directing the Contractors, to issue fresh meat to the military. five days in each week; together with a Copy of my answer, and an extract from the particular contract with Mr. King.
You will perceive, that I consider the alternative, or kind of ration permitted by Law, to form the ration for the troops, to be at the discretion, and choice of the Superior or Commanding Officer only, who may issue his orders accordingly, and this for very substantial reasons, as I conceive. A meaning can certainly, niether be given to the Law, nor the Contracts, which will subject the soldiers, to be fed with the most unwholsome provisions, of the kind permitted, in the different seasons.
I am Sir   with great respect   your obedt servant
James McHenry
Major General Alexander Hamilton
